DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is directed to an image capture device, comprising: “…wherein the first spectral filter and the second spectral filter are arranged so that a panoramic image capture operation captures light filtered by the first spectral filter and light filtered by the second spectral filter in a same region of a combined image; a third spectral filter, wherein the first spectral filter and the third spectral filter are non-visible-range spectral filters, wherein the second spectral filter is a visible-range spectral filter, and wherein the second spectral filter is between the first spectral filter and the third spectral filter…”, which are features  neither anticipated nor made obvious by the prior art of record. Independent claims 9 and 15 recite analogous features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant’s remarks, filed 12/11/2020, concerning the rejection of claims 1-2, 4-5, 8-10, 13, 15, 17, and 19-20 under 35 U.S.C. § 102 have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see Applicant’s remarks, filed 12/11/2020, concerning the rejection of claims 6-7, 11-12, 14, 16, and 18 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444.  The examiner can normally be reached on Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Anderson II/Primary Examiner, Art Unit 2425